Fourth Court of Appeals
                                      San Antonio, Texas
                                   CONCURRING OPINION
                                          No. 04-12-00663-CV

                                    UNITED RESOURCES, L.P.,
                                           Appellant

                                                    v.

SEPCO TUBULARS, INC., Padre Tubulars Inc., Jesse Ortega, and Collinsworth Well Treating,
                                     Inc.,
                                  Appellees

                      From the 79th Judicial District Court, Brooks County, Texas
                                   Trial Court No. 05-10-13092CV
                            Honorable Richard C. Terrell, Judge Presiding

Opinion by: Luz Elena D. Chapa, Justice
Concurring Opinion by: Sandee Bryan Marion, Justice

Sitting:          Catherine Stone, Chief Justice
                  Sandee Bryan Marion, Justice
                  Luz Elena D. Chapa, Justice

Delivered and Filed: July 9, 2014

           I agree with the majority’s judgment, but I write separately to clarify what I believe to be

the basis of our judgment.

           On April 22, 2008, the trial court signed a judgment in favor of Jesse Ortega against Sepco

Tubulars, Inc. and Padre Tubulars, Inc. In the same judgment, the trial court rendered a take-

nothing judgment against Sepco and Padre on their cross-claims against United Resources and

Collinsworth Well Treating, Inc. Sepco and Padre appealed the judgment in favor of Ortega and

the take-nothing judgment in favor of Collingsworth. But, Sepco and Padre did not appeal the
Concurring Opinion                                                                     04-12-00663-CV


take-nothing judgment in favor of United Resources. As stated in the majority opinion, following

Sepco’s and Padre’s appeal to this court and a later petition for review in the Texas Supreme Court,

the Supreme Court (1) vacated in part the trial court’s judgment, “excluding that part pertaining to

cross-claims by” Sepco and Padre against United Resources; and (2) remanded “the case . . . to the

trial court for further proceedings in accord with the parties’ settlement agreements . . . .”

        Despite language in the Supreme Court’s mandate remanding “the case,” the trial court did

not have the authority to revisit, revise, amend, or modify its April 22, 2008 take-nothing judgment

in favor of United Resources because that portion of the April 22, 2008 judgment in favor of United

Resources had long since become final and non-appealable. See Fruehauf Corp. v. Carrillo, 848
S.W.2d 83, 84 (Tex. 1993) (trial court has plenary power over its judgment until judgment becomes

final); see also George v. Vick, 686 S.W.2d 99, 100 (Tex. 1984) (where no party appeals from trial

court’s judgment that disposes of actions by or against a particular party, trial court’s judgment as

to that party is affirmed). Also, to the extent the Supreme Court’s mandate remanding “the case”

could be interpreted as encompassing the cross-claims against United Resources, the Supreme

Court’s mandate specifically excluded those claims when it vacated the trial court’s judgment. See

Cessna Aircraft Co. v. Aircraft Network, LLC, 345 S.W.3d 139, 144 (Tex. App.—Dallas 2001, no

pet.) (“On remand, the filing of the mandate with the trial court vests the trial court with limited

jurisdiction, as defined by the parameters of the mandate, to decide those issues specified in the

mandate.”).

        For these reasons, I agree the trial court’s judgment should be affirmed as modified.


                                                       Sandee Bryan Marion, Justice




                                                 -2-